   Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 1 of 17 PageID #: 1287




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                      AT CHARLESTON

B.P.J., by her next friend and mother,
HEATHER JACKSON,

          Plaintiff,
                                                       Civil Action No. 2:21-cv-00316
          vs.                                          Hon. Joseph R. Goodwin

WEST VIRGINIA STATE BOARD OF
EDUCATION; HARRISON COUNTY BOARD
OF EDUCATION; WEST VIRGINIA                     JURY DEMAND ENDORSED HEREIN
SECONDARY SCHOOL ACTIVITIES
COMMISSION; W. CLAYTON BURCH in his
official capacity as State Superintendent; and,
DORA STUTLER in her official capacity as
Harrison County Superintendent,

          Defendants.



                THE STATE OF WEST VIRGINIA’S ANSWER TO COMPLAINT

          The State of West Virginia, by its Attorney General (the “State”), submits the following

answer and affirmative defenses to Complaint (Doc. 1). Any allegation made by the Complaint

that has not been expressly admitted within this Answer is denied. To the extent any section

heading or subheading in the Complaint is not deemed to be purely for the purpose of

organization and, instead, is deemed a factual allegation, all such headings and subheadings are

denied.

                                          INTRODUCTION
          1.      The State lacks sufficient information to admit or deny the allegations in

Paragraph 1 of Plaintiff’s Complaint (the “Complaint”), including facts personal to Plaintiff, and

on that basis denies those allegations.



                                                   1
   Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 2 of 17 PageID #: 1288




       2.      The State admits that W. Va. Code § 18–2–25d, which speaks for itself, was

enacted after HB 3293 was passed by the Legislature on April 9, 2021, and signed by the

Governor on April 28, 2021. The State denies all remaining allegations of Paragraph 2 of the

Complaint.

       3.      The State avers that Exhibits A and E to the Declaration of Loree Stark speak for

themselves and denies all remaining allegations of Paragraph 3 of the Complaint.

       4.      The allegations set forth in Paragraph 4 of the Complaint are legal conclusions to

which the State is not required to respond. To the extent any of these allegations are construed

as factual in nature, the State denies them.

       5.      The State admits that Plaintiff seeks declaratory and injunctive relief from this

Court. Answering further, the State lacks sufficient information to admit or deny the remaining

allegations Paragraph 5 of the Complaint, including facts personal to Plaintiff, and on that basis

denies those allegations.

                                               PARTIES

Plaintiff

       6.      The State lacks sufficient information to admit or deny the allegations of

Paragraph 6 of the Complaint and on that basis denies those allegations.

Defendants

       7.      In response to Paragraph 7 of the Complaint, the State admits that the West

Virginia State Board of Education (“State Board of Education”) is located in Kanawha County,

West Virginia. Answering further, the State avers that W. Va. Const. art. XII, § 2 and W. Va.

Code § 18-2-25 speak for themselves.




                                                  2
   Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 3 of 17 PageID #: 1289




       8.      In response to Paragraph 8 of the Complaint, the State admits that the West

Virginia Secondary School Activities Commission (“School Activities Commission”) is located

in Wood County, West Virginia. Answering further, W. Va. Code § 18-2-25 speaks for itself.

       9.      The State admits that the Harrison County Board of Education (“County Board of

Education”) is the county board of education for the Harrison County school district and that

Bridgeport Middle School is located in Harrison County. The State avers that W. Va. Code §§

18-5-1, 18-5-13, and 18-5-25 speak for themselves. Answering further, the State lacks sufficient

information to admit or deny the remaining allegations of Paragraph 9 of the Complaint, and on

that basis denies those allegations.

       10.     The State admits that Plaintiff purports to sue Defendant Burch in his official

capacity as State Superintendent. Answering further, W. Va. Code § 18-3-3 speaks for itself.

The State lacks sufficient information to admit or deny the remaining allegations of Paragraph 10

and on that basis denies those allegations.

       11.     The State admits that Plaintiff purports to sue Defendant Stutler in her official

capacity as Superintendent. Answering further, W. Va. Code § 18-4-10 speaks for itself. The

State lacks sufficient information to admit or deny the remaining allegations of Paragraph 11 and

on that basis denies those allegations.

                                 JURISDICTION AND VENUE

       12.     The State admits that Plaintiff purportedly brings this action under United States

Constitution, 42 U.S.C. § 1983, and Title IX.

       13.     Paragraph 13 of the Complaint sets forth a legal conclusion to which no response

is required. To the extent any of these allegations are construed as factual in nature, the State

denies them.



                                                 3
   Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 4 of 17 PageID #: 1290




       14.     In response to Paragraph 14 of the Complaint, the State admits that the Southern

District of West Virginia, Charleston Division, is a proper venue. To the extent a further

response is required, the State lacks sufficient information admit or deny the remaining

allegations contained in Paragraph 14.

       15.     In response to Paragraph 15 of the Complaint, the Federal Rules of Civil

Procedure and the United States Code speak for themselves. The State denies that the Court has

the authority to enter a declaratory judgment, an injunction, or any other requested relief in this

case against the State because of the State’s sovereign immunity under the Eleventh Amendment.

       16. Paragraph 16 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent any of these allegations are construed as factual in nature, the State

denies them.

                                  FACTUAL ALLEGATIONS

       17.     The State lacks sufficient information to admit or deny myriad elements of the

allegations in Paragraph 17 of the Complaint, and on that basis denies those allegations.

       18.     The State lacks sufficient information to admit or deny myriad elements of the

allegations in Paragraph 18 of the Complaint, and on that basis denies those allegations.

       19.     The State lacks sufficient information to admit or deny myriad elements of the

allegations in Paragraph 19 of the Complaint, and on that basis denies those allegations.

       20.     In response to Paragraph 20 of the Complaint, the State admits that sex

designation usually occurs at birth based on a visual assessment of the infant’s external genitalia,

that the term “cisgender” generally has the meaning ascribed to it in Paragraph 20, and that most

people hold a gender identity that aligns with their sex designation as determined at birth.




                                                  4
   Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 5 of 17 PageID #: 1291




       21.     The State admits that a transgender person is an individual who has a gender

identity that does not align with their sex as determined at birth. Answering further, the State

lacks sufficient information to admit or deny myriad elements of the allegations the remaining

allegations in Paragraph 21.

       22.     In response to Paragraph 22 of the Complaint, the State avers that the American

Psychiatric Association’s Diagnostic & Statistical Manual of Mental Disorders speaks for itself.

       23.     The State avers that any standards of care developed or adopted by The Endocrine

Society and the World Professional Association for Transgender Health speak for themselves. In

answering further, the State lacks sufficient information to admit or deny the remaining

allegations contained in Paragraph 23 of the Complaint.

       24.     The State lacks sufficient information to admit or deny the allegations contained

in Paragraph 24 of the Complaint and on that basis denies them.

       25.     The State lacks sufficient information to admit or deny myriad elements of the

allegations contained in Paragraph 25 of the Complaint and on that basis denies them.

       26.     The State lacks sufficient information to admit or deny myriad elements of the

allegations of Paragraph 26 of the Complaint.

       27.     The State lacks sufficient information to admit or deny myriad elements of the

allegations of Paragraph 26 of the Complaint.

       28.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 28 of the Complaint, including facts personal to Plaintiff, and on that basis denies

those allegations.




                                                 5
   Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 6 of 17 PageID #: 1292




       29.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 29 of Plaintiff’s Complaint, including facts personal to Plaintiff, and on that basis

denies those allegations.

       30.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 30 of the Complaint, including facts personal to Plaintiff, and on that basis denies

those allegations.

       31.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 31 of the Complaint, including facts personal to Plaintiff, and on that basis denies

those allegations.

       32.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 32 of the Complaint, including facts personal to Plaintiff, and on that basis denies

those allegations. In answering further, the State, upon information and belief, admits that

Bridgeport Middle School cross-country team tryouts are expected to begin in July 2021.

       33.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 33 of the Complaint, including facts personal to Plaintiff, and on that basis denies

those allegations.

       34.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 34 of the Complaint, including facts personal to Plaintiff, and on that basis denies

those allegations.

       35.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 35 of the Complaint, including facts personal to Plaintiff, and on that basis denies

those allegations.




                                                 6
   Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 7 of 17 PageID #: 1293




          36.   In response to Paragraph 36 of the Complaint, the State admits that school-

sponsored athletics offer a range of benefits for some children and young adults and provide an

opportunity to develop physically, emotionally, and socially. In answering further, the State

lacks sufficient information to admit or deny the remaining allegations in Paragraph 36 of the

Complaint and on that basis denies those allegations.

          37.   The State denies the allegations of Paragraph 37 of the Complaint.

          38.   The State specifically denies the allegations that there is a “scientific consensus”

and, further answering, denies all other allegations in Paragraph 38 of the Complaint.

          39.   The State admits that puberty blocker hormones impact endogenous puberty.

Answering further, the State denies all other allegations in paragraph 39 of the Complaint.

          40.   Paragraph 40 of the Complaint does not meet the requirements of Federal Rules

of Civil Procedure 8(d)(1). Answering further, the State avers that the policies of the National

Collegiate Athletic Association (“NCAA”), World Athletics, and the International Olympic

Committee (the “Olympics”) speak for themselves. Further answering, the State denies all other

allegations therein.

          41.   In response to Paragraph 41 of the Complaint, the State avers that W. Va. Admin.

Code § 127-2-3 (3.8) speaks for itself.

          42.   In response to Paragraph 42 of the Complaint, the State avers that West Virginia

laws or policies regarding the participation of students in school sports speak for themselves.

Answering further, the State denies the remaining allegations therein, including the implication

that H.B. 3293 is a prohibition preventing transgender students from participating in school

sports.




                                                  7
   Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 8 of 17 PageID #: 1294




       43.     The State admits that H.B. 3293 was introduced as an originating bill by the

Education Committee for the West Virginia House of Delegates (the “House”), sponsored by

eleven committee members including Delegate Hanna, in March 2021. The State denies the

remaining allegations contained in Paragraph 43 of the Complaint.

       44.     In response to Paragraph 44 of the Complaint, the State avers that W. Va. Leg.

Originating H.B. 3293 (Mar. 16, 2021) § 18-2-5c and § 18-2-25c(a)(2) speak for themselves.

The State further states that H.B. 3293 as enacted differs from the bill originated in the House

Education Committee and that the final enrolled legislation signed by the Governor is the only

version relevant here.

       45.     In response to Paragraph 45 of the Complaint, the State avers that W. Va. Leg.

Originating H.B. 3293 (Mar. 16, 2021) § 18-2-5c(e) speaks for itself.

       46.     In response to Paragraph 46 of the Complaint, the State avers that W. Va. Leg.

Originating H.B. 3293 (Mar. 16, 2021) § 18-2-25(f) speaks for itself.

       47.     In response to Paragraph 47 of the Complaint, the State admits that on March 18,

2021, the House Education Committee held a hearing on H.B. 3293. The State avers that the

quotes in Paragraph 47 are incomplete and further states that the full statements of counsel for

the House Education Committee speak for themselves. Answering further, the State denies for

lack of knowledge all other allegations therein.

       48.     In response to Paragraph 48 of the Complaint, the State states that any testimony

speaks for itself. Otherwise, the State denies for lack of knowledge all other allegations therein.

       49.     In response to Paragraph 49 of the Complaint, the State admits that H.B. 3293

passed the House Education Committee and was heard by the House Judiciary Committee on

March 18, 2021. Answering further, the State avers that W. Va. Leg. Amended H.B. 3293 (Mar.



                                                   8
   Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 9 of 17 PageID #: 1295




18, 2021) § 18-2-25c speaks for itself. The State further states that the enacted version of this

legislation is the only version relevant here and the enacted version does not contain the

language discussed in Paragraph 49 .

       50.     In response to Paragraph 50 of the Complaint, the State admits that H.B. 3293

passed out of the House Judiciary Committee on March 18, 2021. The State lacks sufficient

information to admit or deny the remaining allegations in Paragraph 50 and on that basis denies

those allegations.

       51.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 51 of the Complaint and on that basis denies those allegations.

       52.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 52 of the Complaint and on that basis denies those allegations.

       53.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 53 of the Complaint and on that basis denies those allegations.

       54.     In response to Paragraph 54 of the Complaint, the State admits that H.B. 3293

passed out of the House on March 25, 2021.

       55.     In response to Paragraph 55 of the Complaint, the State admits that on April 1,

2021, H.B. 3293 was heard in the Education Committee for the West Virginia Senate (the

“Senate”), that the Senate Education Committee undertook amendments to the then-current

version of H.B. 3293, and the Senate Education Committee reported the amended bill to the full

Senate. The State avers that all of the West Virginia Code Sections identified in Paragraph 55

and the specific amendments made by the Senate Education Committee speak for themselves.

Answering further, the State denies all other remaining allegations.




                                                 9
  Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 10 of 17 PageID #: 1296




       56.     In response to Paragraph 56 of the Complaint, the State admits that on April 8,

2021, the Senate debated H.B. 3293. The State lacks sufficient information to admit or deny the

remaining allegations of Paragraph 56.

       57.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 57 of the Complaint and on that basis denies those allegations.

       58.     In response to Paragraph 48 of the Complaint, the State admits that H.B. 3293

was passed by the Senate on April 9, 2021.

       59.     In response to Paragraph 59 of the Complaint, the State admits that Governor

Justice signed the final enrolled version of H.B. 3293 into law on April 28, 2021.

       60.     In response to Paragraph 59 of the Complaint, the State avers that the complete

April 30, 2021 interview of Governor Justice speaks for itself.

       61.     In response to Paragraph 61 of the Complaint, the State admits that H.B. 3293

will become effective on July 8, 2021.

       62.     The State denies the allegations in Paragraph 62 of the Complaint.

       63.     The State denies the allegations in Paragraph 63 of the Complaint. Answering

further, the State avers that W. Va. Code § 18-2-25(a)(4) speaks for itself.

       64.     In response to Paragraph 64 of the Complaint, the State avers that W. Va. Code §§

18-2-25d(b) and (c) speak for themselves.

       65.     In response to Paragraph 65 of the Complaint, the State avers that W. Va. Code §

18-2-25d(c)(2) speaks for itself.

       66.     In response to Paragraph 66 of the Complaint, the State avers that W. Va. Code §

18-2-25d(b)(1) speaks for itself.




                                                10
  Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 11 of 17 PageID #: 1297




        67.     In response to Paragraph 67 of the Complaint, the State avers that W. Va. Code §

18-2-25d(d) speaks for itself.

        68.     In response to Paragraph 68 of the Complaint, the State avers that H.B. 3293

speaks for itself.

        69.     Paragraph 69 of the Complaint sets forth a legal conclusion to which no response

is required. To the extent any of these allegations are construed as factual in nature, the State

denies them. Answering further, the State lacks sufficient information to admit or deny the

allegations regarding the School Activities Commission form and on that basis denies them.


        70.     The State denies the allegations of Paragraph 70 of the Complaint.

        71.     The State avers that W. Va. Code § 18-2-25d(b)(1) speaks for itself. Answering

further, the State denies all other allegations in Paragraph 71 of the Complaint and specifically

denies that “circulating testosterone is the only sex-related characteristic with any documented

relationship to athletic ability.”

        72.     Paragraph 72 of the Complaint sets forth a legal conclusion to which no response

is required. To the extent any of these allegations are construed as factual in nature, the State

denies them.

        73.     Paragraph 73 of the Complaint sets forth a legal conclusion to which no response

is required. To the extent any of these allegations are construed as factual in nature, the State

denies them.

        74.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 74 of the Complaint, including information personal to Plaintiff, and on that basis

denies those allegations. Answering further, the State avers that W. Va. Code § 18-2-25d(b)(1)

speaks for itself.

                                                 11
  Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 12 of 17 PageID #: 1298




       75.     In response to Paragraph 75 of the Complaint, the State denies the allegations of

Paragraph 75 of the Complaint.

       76.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 76 of the Complaint and on that basis denies those allegations.

       77.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 77 of the Complaint and on that basis denies those allegations.

       78.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 78 of the Complaint, including information personal to Plaintiff, and on that basis

denies those allegations.

       79.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 79 of the Complaint, including information personal to Plaintiff, and on that basis

denies those allegations.

       80.     The State denies the allegations of Paragraph 80 of the Complaint.

       81.     The State denies the allegations of Paragraph 81 of the Complaint.

       82.     The State denies the allegations of Paragraph 82 of the Complaint.

       83.     The State denies the allegations of Paragraph 83 of the Complaint.

                                    CLAIM FOR RELIEF

                                            COUNT I
                                       Violation of Title IX
                                     20 U.S.C. § 1681, et seq.
 Plaintiff against the State Board of Education, the County Board of Education, and the School
                                      Activities Commission

       84.     In response to Paragraph 84 of the Complaint, the State incorporates by reference

and reaffirms its answers contained in Paragraphs 1 to 83 of its Answer as though fully set forth

herein. Answering further, the State admits that Plaintiff purportedly brings this Count against



                                                12
  Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 13 of 17 PageID #: 1299




the State Board of Education, the County Board of Education, and the School Activities

Commission.

       85.     In response to Paragraph 85 of the Complaint, the State avers that 20 U.S.C. §

1681(a) speaks for itself.

       86.     Upon information and belief, the State admits that the State Board of Education

and the County Board of Education are governmental entities focused on education and receiving

federal financial assistance.

       87.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 87 of the Complaint.

       88.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 88 of the Complaint.

       89.     The State lacks sufficient information to admit or deny the allegations in

Paragraph 89 of the Complaint.

       90.     Paragraph 90 of the Complaint sets forth a legal conclusion to which no response

is required. To the extent any of these allegations are construed as factual in nature, the State

denies them.

       91.     In response to Paragraph 91 of the Complaint, the State avers that Title IX and the

regulations related thereto speak for themselves.

       92.     In response to Paragraph 92 of the Complaint, the State avers that Title IX and the

regulations related thereto speak for themselves. .

       93.     The State denies the allegations of Paragraph 93 of the Complaint.

       94.     The State denies the allegations of Paragraph 94 of the Complaint.

       95.     The State denies the allegations of Paragraph 95 of the Complaint.



                                                 13
  Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 14 of 17 PageID #: 1300




                                             COUNT II
                                  Deprivation of Equal Protection
                                     U.S. Const. Amend. XIV
                                  Plaintiff against All Defendants

        96.    In response to Paragraph 96 of the Complaint, the State incorporates by reference

and reaffirms its answers contained in Paragraphs 1 to 95 of its Answer as though fully set forth

herein. Answering further, the State admits that Plaintiff purportedly brings this Count against

the State Board of Education, the County Board of Education, the School Activities Commission,

State Superintendent W. Clayton Burch in his official capacity, and Harrison County

Superintendent Dora Stutler in her official capacity.

        97.    In response to Paragraph 96 of the Complaint, the State avers that U.S. Const.

amend. XIV, § 1 speaks for itself.

        98.    Paragraph 98 of the Complaint sets forth a legal conclusion to which no response

is required.

        99.    Paragraph 99 of the Complaint sets forth a legal conclusion to which no response

is required.

        100.   The State denies the allegations of Paragraph 100 of the Complaint.

        101.   Paragraph 101 of the Complaint sets forth a legal conclusion to which no response

is required. To the extent any of these allegations are construed as factual in nature, the State

denies them.

        102.   The State denies the allegations of Paragraph 102 of the Complaint.

        103.   The State denies the allegations of Paragraph 103 of the Complaint.

        104.   The State denies the allegations of Paragraph 104 of the Complaint.

        105.   The State denies the allegations of Paragraph 105 of the Complaint.

        106.   The State denies the allegations of Paragraph 106 of the Complaint.

                                                 14
  Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 15 of 17 PageID #: 1301




                                     PRAYER FOR RELIEF

       The State denies the allegations contained in (A) through (F) of the “WHEREFORE”

clause of the Complaint in their entirety and denies that Plaintiff is entitled to any relief of any

kind from, or as against, the State on the purported claims alleged in the Complaint and aver that

Plaintiff has not suffered any damages.

       Any allegation made by the Complaint that has not been expressly admitted within this

Answer is denied. To the extent any section heading or subheading is not deemed to be purely

for the purpose of organization and, instead, is deemed a factual allegation, all such headings and

subheadings are denied.

                                      AFFIRMATIVE DEFENSES

       1.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted, in

whole or in part.

       2.      Plaintiff has failed to join indispensable parties.

       3.      Plaintiff lacks standing.

       4.      Plaintiff’s claims are unripe.

       5.      No government action occurred in relation to Plaintiff’s claims against W. Va.

Code § 18-2-25d.

       6.      Sovereign immunity under the Eleventh Amendment bars any judgment against

the State, including injunctive relief, declaratory relief, damages, attorneys’ fees, or costs under

42 U.S.C. § 1988.

       7.      Plaintiff is not entitled to attorneys’ fees and/or costs under 42 U.S.C. § 1988.

       8.      Plaintiff’s claims are contrary to the sovereign interests of the State under the

Tenth Amendment.



                                                  15
  Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 16 of 17 PageID #: 1302




       9.      Plaintiff’s Complaint fails to state any cause of action for which attorneys’ fees or

costs are recoverable.

       10.     The Complaint is barred, in whole or part, because the relief sought exceeds that

authorized by law.

       11.     Plaintiff’s claims are barred to the extent the Complaint seeks damages in excess

of the caps on damages under applicable law.

       12.     The State is entitled to all defenses and immunities available under federal and

state constitutional, statutory, and decisional law including but not limited to any and all

affirmative defenses listed in Rules 8(c) and 12(b) of the Federal Rules of Civil Procedure.

       13.     The State reserves the right to identify additional affirmative defenses based upon

information obtained during the discovery process.

       WHEREFORE, the State requests that the allegations and claims in Plaintiff’s Complaint

be dismissed with prejudice and that it recover all of its costs and expenses, including reasonable

attorneys’ fees expended in connection with the defense of this action, and that it have such other

and further relief as justice may require.

                                         JURY DEMAND

       The State hereby demands trial by jury on all issues triable by jury.



                                              Respectfully submitted,

                                              THE STATE OF WEST VIRGINIA,

                                              PATRICK MORRISEY
                                              ATTORNEY GENERAL OF WEST VIRGINIA

                                              /s/ Curtis R. A. Capehart
                                              Douglas P. Buffington, II (WV Bar # 8157)
                                              Chief Deputy Attorney General

                                                 16
Case 2:21-cv-00316 Document 61 Filed 07/02/21 Page 17 of 17 PageID #: 1303




                                  Curtis R. A. Capehart (WV Bar # 9876)
                                  Deputy Attorney General
                                  Jessica A. Lee (WV Bar # 13751)
                                  Assistant Solicitor General
                                  State Capitol Complex
                                  Building 1, Room E-26
                                  Charleston, WV 25305-0220
                                  Email: Curtis.R.A.Capehart@wvago.gov
                                  Telephone: (304) 558-2021
                                  Facsimile: (304) 558-0140




                                    17
